Commercial National Financial Corporation900 Ligonier Street. PO Box 429 Latrobe, Pa 15650 Notice of Annual Meeting And Proxy Statement Commercial National Financial Corporation Annual Meeting of Shareholders May 18, 2010 Commercial National Financial Corporation 900 Ligonier Street. PO Box 429 Latrobe, Pa 15650 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS ON MAY 18, 2010 To The Shareholders: Notice is given that the Annual Meeting of Shareholders of Commercial National Financial Corporation will be held at its principal office, 900 Ligonier Street, Latrobe, Pennsylvania, on Tuesday, May 18, 2010, at 10:00 a.m. for the following purposes: · election as directors of the four nominees set forth in the Proxy Statement, each in a class of directors as set forth in the Proxy Statement; · ratification of the appointment of ParenteBeard LLC, as independent auditor for the Corporation; and · transaction of such other business as may come properly before the meeting, and any adjournment or postponement thereof. Only those shareholders of record as of the close of business on April 2, 2010 shall be entitled to notice of and to vote at the meeting. Enclosed are a proxy statement, a form of proxy and an ad­dressed return envelope. Please mark, date, sign and promptly re­turn the proxy in the envelope provided, whether or not you plan to attend the meeting. If you attend the meeting you may then withdraw your proxy and vote in person. Your prompt response will be appreciated. By order of the Board of Directors, Wendy S. Schmucker Secretary April 12, 2010 Commercial National Financial Corporation 900 Ligonier Street. PO Box 429
